Case 1:18-cv-03057-JPH-DLP Document 1 Filed 10/03/18 Page 1 of 11 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

COLONY INSURANCE COMPANY,                            )
                                                     )
               Plaintiff,                            )
v.                                                   )      No.    1:18-CV-3057
                                                     )
ABOVE THE CUT RESTORATION, LLC,                      )
ADAM HAYDEN, and GENEVIEVE                           )
CARMANY,                                             )
                                                     )
               Defendants.                           )

                    COMPLAINT FOR DECLARATORY JUDGMENT

       NOW COMES the Plaintiff, COLONY INSURANCE COMPANY (“COLONY”), by

and through its attorneys, Cantrell, Strenski & Mehringer, LLP, pursuant to, and for its complaint

for declaratory judgment against the defendants ABOVE THE CUT RESTORATION, LLC,

ADAM HAYDEN and GENEVIEVE CARMANY, states as follows:

                      I.      PARTIES, JURISDICTION AND VENUE

       1.      This is an action for declaratory judgment brought under 28 U.S.C. § 2201, et seq.

       2.      Plaintiff COLONY is an insurance company domiciled in the Commonwealth of

Virginia, with its principal place of business located in Richmond, Virginia.

       3.      Defendant ABOVE THE CUT RESTORATION LLC (“ABOVE THE CUT”) is

an Indiana limited liability company with its principal place of business located in Indianapolis,

Indiana. ABOVE THE CUT purchased a commercial general liability insurance policy from

COLONY, as more fully described below.

       4.      Defendant ADAM HAYDEN (“HAYDEN”) is a natural person who is the owner

and only member of ABOVE THE CUT and resides in Martinsville, Indiana. Defendants

ABOVE THE CUT and ADAM HAYDEN are therefore citizens of the state of Indiana.



{00103191}
Case 1:18-cv-03057-JPH-DLP Document 1 Filed 10/03/18 Page 2 of 11 PageID #: 2



       5.      Defendant GENEVIEVE CARMANY (“CARMANY”) is a resident of

Edgewood, Madison County, Indiana. CARMANY is therefore a citizen of the state of Indiana.

CARMANY has sued ABOVE THE CUT in Madison County Circuit Court, Indiana, as more

fully described below.

       6.      This Court has subject matter jurisdiction because there is complete diversity

between the parties, and the amount in controversy exceeds seventy-five thousand dollars

($75,000.00), exclusive of interest and costs.

       7.      Pursuant to 28 U.S.C. § 1397, venue is proper in this district and division in that

two of the defendants, ADAM HAYDEN and GENEVIEVE CARMANY, reside in this judicial

district, and the underlying personal injury lawsuit is venued in this District.

                            II.     THE UNDERLYING LAWSUIT

       8.      On July 31, 2017, CARMANY filed her Complaint in the Circuit Court of

Madison County, Indiana naming ADAM HAYDEN and ABOVE THE CUT as defendants (the

“Carmany lawsuit”). A copy of the original complaint in the Carmany lawsuit, as it was provided

to COLONY, is attached as Exhibit A.

       9.      In general terms, the Carmany lawsuit essentially alleges that HAYDEN and

ABOVE THE CUT damaged Carmany’s house in 2016 and 2017 due to their faulty

workmanship in repairing or failing to properly repair the roof of Carmany’s house. Count I of

the complaint in the Carmany lawsuit alleges breach of implied warranty. Count II alleges

breach of contract. Count III alleges deceptive practices in violation of the Indiana Home

Improvement Contract Act (HICA).

       10.     Carmany requests entry of judgment against both defendants in the amount of

$74,040.00 plus interest, costs and attorney’s fees, and requests imposition of a fine in the




                           {00103191}                                    2
Case 1:18-cv-03057-JPH-DLP Document 1 Filed 10/03/18 Page 3 of 11 PageID #: 3



amount of $5,000.00. Carmany’s prayer also appears to seek additional damages on Counts I

and II of her complaint.

                               III.   THE COLONY POLICY

       11.     COLONY issued a commercial general liability policy of insurance to “Above the

Cut Restoration” as named insured under policy number 101 GL 0054649-00, for the period May

10, 2016 to May 10, 2017 (the “Colony Policy”). A true and correct copy of the Colony Policy is

attached as Exhibit B.

       12.     The Colony Policy contains the following insuring agreement for Coverage A –

Bodily Injury and Property Damage Liability:

COVERAGE A - BODILY INJURY AND PROPERTY

               DAMAGE LIABILITY

               1. Insuring Agreement

               a. We will pay those sums that the insured becomes legally
                  obligated to pay as damages because of “bodily injury” or
                  “property damage” to which this insurance applies. We will
                  have the right and duty to defend the insured against any “suit”
                  seeking those damages. However, we will have no duty to
                  defend the insured against any “suit” seeking damages for
                  “bodily injury” or “property damage” to which this insurance
                  does not apply…

       13.     The Colony Policy contains the following exclusions (j)(5) and j(6) which provide

in relevant part as follows:

               j. Damage to Property

               [This insurance does not apply to:]

               “Property damage’ to . . .

               (5) That particular part of real property on which you or any
               contractors or subcontractors working directly or indirectly on your
               behalf are performing operations, if the “property damage” arises
               out of those operations; or


                           {00103191}                                 3
Case 1:18-cv-03057-JPH-DLP Document 1 Filed 10/03/18 Page 4 of 11 PageID #: 4



               (6) That particular part of any property that must be restored,
               repaired or replaced because “your work” was incorrectly
               performed on it…

       14.     The COLONY policy also contains the following exclusion (l) which provides in

relevant part as follows:

               l. Damage to Your Work

               “Property damage” to “your work” arising out of it or any part of it
               and included in the “products-completed operations hazard”.

               This exclusion does not apply if the damaged work or the work out
               of which the damage arises was performed on your behalf by a
               subcontractor.

       15.     The COLONY policy also contains the following exclusion (m) which provides in

relevant part as follows:

               m. Damage to Impaired Property or Property Not
                  Physically Injured

               “Property damage” to “impaired property” or property that has not
               been physically injured, arising out of:

               (1)     A defect, deficiency, inadequacy or                  dangerous
                       condition in “your product” or “your work”; or

               (2)     A delay or failure by you or anyone acting on your behalf
                       to perform a contract or agreement in accordance with its
                       terms. . .

       16.     The COLONY policy also contains the following exclusion (n) which provides as

follows:

               n. Recall of Products, Work or Impaired Property

               Damages claimed for any loss, cost or expense incurred by you or
               others for the loss of use, withdrawal, recall, inspection, repair,
               replacement, adjustment, removal or disposal of:

               (1)     “Your product;




                            {00103191}                                  4
Case 1:18-cv-03057-JPH-DLP Document 1 Filed 10/03/18 Page 5 of 11 PageID #: 5



               (2)    “Your work”; or

               (3)    “Impaired property”;

               If such product, work, or property is withdrawn or recall from the
               market or from use by any person or organization because of a
               known or suspected defect, deficiency, inadequacy or dangerous
               condition in it.

       17.     The COLONY policy also includes a “Contractors Coverage Limitations”

endorsement, which contains the following “Subcontractors and Independent Contractors”

exclusion providing in relevant part as follows:

               This insurance does not apply to:

               Subcontractors and Independent Contractors

               “Bodily injury”, “property damage”, or personal and advertising injury”:

               (1)    arising directly or indirectly out of the acts of your independent
                      contractors or subcontractors unless you:

                      (a)      obtain certificates of insurance that evidence coverage and
                               Limits of Insurance equal to or greater than the coverages
                               and Limits of Insurance provided by this policy in force for
                               the term of the work performed for you; and

                      (b)      provide us upon our request copies of Certificates of
                               Insurance that you shall require and have obtained from
                               your subcontractors before any work performed on your
                               behalf. You shall maintain copies of these Certificates
                               during and for up to 5 years after the terms of such work...

       18.     The Colony Policy contains the following relevant conditions:

               SECTION IV – COMMERCIAL GENERAL
               LIABILITY CONDITIONS

                                         ***

               2. Duties In The Event Of Occurrence, Offense, Claim or Suit




                            {00103191}                                 5
Case 1:18-cv-03057-JPH-DLP Document 1 Filed 10/03/18 Page 6 of 11 PageID #: 6



                  a. You must see to it that we are notified as soon as
                     practicable of an “occurrence” or an offense which may
                     result in a claim. . .

                  b. If a claim is made or “suit” is brought against any insured,
                     you must:

                     (1) Immediately record the specifics of the claim or “suit”
                         and the date received; and

                     (2) Notify us as soon as practicable.

                     You must see to it that we receive written notice of the
                     claim or “suit” as soon as practicable.

                  c. You and any other involved insured must:

                     (1) Immediately send us copies of any demands, notices,
                         summonses or legal papers received in connection with
                         the claim or “suit” . . .
                     (3) Cooperate with us in the investigation or settlement of
                         the claim or defense against the “suit” . . .

      19.    The COLONY policy also contains the following relevant definitions, which are

indicated by quotation marks where they appear in the COLONY policy:

             “Property damage” means:

             a.      Physical injury to tangible property, including all resulting
                     loss of use of that property. All such loss of use shall be
                     deemed to occur at the time of the physical injury that
                     caused it; or

             b.      Loss of use of tangible property that is not physically
                     injured. All such loss of use shall be deemed to occur at
                     the time of the “occurrence” that caused it...

             “Occurrence” means an accident, including continuous or repeated
             exposure to substantially the same general harmful conditions.

             “Impaired property” means tangible property, other than “your
             product” or “your work”, that cannot be used or is less useful
             because:




                         {00103191}                                  6
Case 1:18-cv-03057-JPH-DLP Document 1 Filed 10/03/18 Page 7 of 11 PageID #: 7



              a.         It incorporates “your product” or “your work” that is
                         known or thought to be defective, deficient, inadequate or
                         dangerous; or

              b.         You have failed to fulfill the terms of a contract or
                         agreement;

              if such property can be restores to use by the repair, replacement,
              adjustment or removal of “your product” or “your work” or your
              fulfilling the terms of the contract or agreement.

              “Your work”:

              a.         Means:

                         (1)      Work or operations performed by you or on your
                                  behalf; and

                         (2)      Materials, parts or equipment furnished          in
                                  connection with such work or operations.

              b.         Includes:

                         (1)      Warranties or representations made at any time with
                                  respect to the fitness, quality, durability,
                                  performance or use of “your work”, and

                         (2)      The providing of or failure to provide warnings or
                                  instructions.

              “Suit” means a civil proceeding in which damages because of
              “bodily injury”, “property damage” or “personal and advertising
              injury” to which this insurance applies are alleged. . .

                   IV.         LATE NOTICE OF THE CARMANY LAWSUIT

       20.    ABOVE THE CUT and HAYDEN were personally served with summons and

complaint in the Carmany lawsuit on August 14, 2017.

       21.    A default judgment was entered against ABOVE THE CUT and HAYDEN on

September 25, 2017 when no responsive pleading was filed within the required time period.




                               {00103191}                                7
Case 1:18-cv-03057-JPH-DLP Document 1 Filed 10/03/18 Page 8 of 11 PageID #: 8



       22.     After counsel retained by ABOVE THE CUT and HAYDEN submitted an answer

and request for enlargement of time, the Madison County Circuit Court initially granted the

motion but later vacated its order as improvidently granted.

       23.     Thereafter, ABOVE THE CUT and HAYDEN filed a verified motion requesting

relief from judgment. After briefing, the circuit court denied the motion to set aside the default

judgment on November 16, 2017.

       24.     ABOVE THE CUT and HAYDEN appealed the denial of their motion to set aside

the default judgment. On June 29, 2018, the Indiana Court of Appeals, in a memorandum

decision, affirmed the circuit court’s denial of their motion.

       25.     COLONY first received notice of the Carmany lawsuit on August 16, 2018. At

that time, a hearing on damages in the Carmany lawsuit was scheduled for less than one month

later, September 13, 2018, before the circuit court.

       26.     By letter dated August 31, 2018, COLONY advised ABOVE THE CUT and

HAYDEN that no coverage was provided under the COLONY policy for the Carmany lawsuit.

       27.     Upon information and belief, the September 13, 2018 damages hearing in the

Carmany lawsuit was commenced but was not completed on that date.

                                        COUNT I
                    (Declaratory Judgment – All Defendants – Late Notice)

       28.     COLONY incorporates herein by reference and re-alleges paragraphs one through

and including twenty-seven above as though fully set forth herein.

       29.     ABOVE THE CUT and HAYDEN are not covered under the COLONY policy,

and therefore COLONY has no duty to defend or indemnify them against the Carmany lawsuit,

because they have breached the contractual notice conditions set forth in the COLONY policy in

ways including but not limited to the following: (a) the failure of ABOVE THE CUT and



                           {00103191}                                 8
Case 1:18-cv-03057-JPH-DLP Document 1 Filed 10/03/18 Page 9 of 11 PageID #: 9



HAYDEN to notify COLONY as soon as practicable of the occurrence alleged in the Carmany

lawsuit; and (b) the failure of ABOVE THE CUT and HAYDEN to notify COLONY as soon as

practicable of the Carmany lawsuit after they were served with summons and complaint on

August 14, 2017.

       30. As a direct and immediate result of the aforesaid breaches, COLONY has been

severely prejudiced by, among other things, the entry of a default judgment against ABOVE

THE CUT and HAYDEN.

       31.     The above contentions of COLONY are disputed by the Defendants.

       32.     An actual controversy exists between the parties, and pursuant to 28 U.S.C. §

2201 et seq., this Court is empowered to declare the rights and obligations of the parties.

       WHEREFORE, Plaintiff COLONY INSURANCE COMPANY prays that this Court

grant judgment in its favor on Count I, finding and declaring as follows:

       a.      That COLONY has no duty to defend ABOVE THE CUT
               RESTORATION LLC or ADAM HAYDEN against the Carmany lawsuit;

       b.      That COLONY has no duty to indemnify ABOVE THE CUT
               RESTORATION LLC or ADAM HAYDEN against the Carmany lawsuit;

       c.      That COLONY has no obligation whatsoever to GENEVIEVE
               CARMANY in relation to the Carmany lawsuit; and

       d.      That this honorable Court grant COLONY such other and further relief as
               the Court deems just and proper under all the facts and circumstances.

                                       COUNT II
                (Declaratory Judgment – All Defendants – Policy Exclusions)

       33.     COLONY incorporates herein by reference and re-alleges paragraphs one through

and including thirty-two above as though fully set forth herein.

       34.     Pursuant to the terms of the COLONY policy, any duty to defend or indemnify

ABOVE THE CUT or HAYDEN against the Carmany lawsuit is precluded, in whole or in part,



                          {00103191}                                    9
Case 1:18-cv-03057-JPH-DLP Document 1 Filed 10/03/18 Page 10 of 11 PageID #: 10



 by one or more of the following exclusions contained in the COLONY policy, each of which is

 quoted above:

        a.       Exclusions j(5) and j(6) (“Damage to Property”);

        b.       Exclusion (l) (“Damage to Your Work”);

        c.       Exclusion (m) (“Impaired Property”);

        d.       Exclusion (n) (“Recall of Products, Work or Impaired Property”); and

        e.       The “Subcontractors and Independent Contractors” exclusion contained in the
                 Contractors Coverage Limitations endorsement.

        35.      The above contentions of COLONY are, on information and belief, disputed by

 the Defendants.

        36.      An actual controversy exists between the parties, and pursuant to 28 U.S.C. §

 2201 et seq., this Court is empowered to declare the rights and obligations of the parties.

        WHEREFORE, Plaintiff COLONY INSURANCE COMPANY prays that this Court

 grant judgment in its favor on Count II, finding and declaring as follows:

        a.       That COLONY has no duty to defend ABOVE THE CUT
                 RESTORATION LLC or ADAM HAYDEN against the Carmany lawsuit;

        b.       That COLONY has no duty to indemnify ABOVE THE CUT
                 RESTORATION LLC or ADAM HAYDEN against the Carmany lawsuit;

        c.       That COLONY has no obligation whatsoever to GENEVIEVE
                 CARMANY in relation to the Carmany lawsuit; and

        d.       That this honorable Court grants COLONY such other and further relief as
                 the Court deems just and proper under all the facts and circumstances.




                           {00103191}                                   10
Case 1:18-cv-03057-JPH-DLP Document 1 Filed 10/03/18 Page 11 of 11 PageID #: 11



 Dated: October 3, 2018                Respectfully submitted,

                                       /s/ Dennis F. Cantrell
                                       Dennis F. Cantrell, #10794-49

                                       Attorneys for Plaintiff Colony Insurance Company

 CANTRELL STRENSKI & MEHRINGER LLP
 150 West Market Street, Suite 800
 Indianapolis, IN 46204
 317.352.3500
 317.352.3501 (Fax)
 dcantrell@csmlawfirm.com




                          {00103191}                             11
